KANDERS & COMPANY, INC.
One Landmark Square, 22nd Floor
Stamford, Connecticut 06901


September 22, 2006


Net Perceptions, Inc.
One Landmark Square, 22nd floor
Stamford, Connecticut 06901


Dear Sirs:


We are pleased to set forth in this agreement (the “Agreement”) the terms of the
retention of Kanders & Company, Inc. (the “Consultant”) by Net Perceptions, Inc.
and its affiliates and subsidiaries (collectively, the “Company”).


1. During the Term (as hereinafter defined) of this Agreement the Consultant
will act as a consultant to the Company, and will, subject to the provisions
hereinafter set forth, render investment banking and financial advisory services
to the Company on a non-exclusive basis, including strategic planning, assisting
in the development and structuring of corporate debt and equity financings,
introductions to sources of capital, guidance and advice as to (i) potential
targets for mergers and acquisitions, joint ventures, and strategic alliances,
including facilitating the negotiations in connection with such transactions,
(ii) capital and operational restructuring, and (iii) shareholder relations. In
connection with the Consultant’s activities on the Company’s behalf, the
Consultant has familiarized itself with the business, operations, properties and
financial condition of the Company, including the business and operations of CRC
Acquisition Co., LLC d/b/a Concord Steel. The services to be provided by the
Consultant shall be primarily provided by Warren B. Kanders, personally, at such
times and in such manner as he may reasonably determine. Nothing contained in
this Agreement shall require the Consultant to render a fairness opinion to the
Company.


2. In consideration for the services to be rendered by Consultant to the Company
under this Agreement, the Company shall pay Consultant the following fees:


(a) $500,000 in cash per annum during the Term hereof, which shall be payable
monthly or in such other manner as the parties hereto may agree (the “Cash
Fee”); and


(b) 1% of the amount by which the Company’s revenues (as set forth in its income
statement) for each fiscal year, as reported in the Company’s Annual Report on
Form 10-K, or if no such report is filed by the Company, as reflected in the
Company’s audited financial statements for the fiscal year in question, exceeds
$60,000,000, which shall be payable in shares of common stock of the Company
(the “Stock Fee”). For purposes of calculating the Stock Fee, the shares of the
Company’s common stock shall be valued at the weighted average price of the
Company’s common stock for the fiscal year in question.


--------------------------------------------------------------------------------

 

Kanders & Company, Inc.
September 22, 2006
Page 2
 
The Consultant agrees to defer any payments of the Cash Fee and/or the Stock Fee
due at the written request of the Board of Directors in order to comply with the
terms of any credit agreement entered into between the Company and an
institutional lender requiring such deferral, with payment of such deferred
amounts to be made, with interest at the prevailing borrowing rate for the
Company, such interest to commence three months after any deferral, as soon as
practicable after such deferral requirement of any such credit agreement is no
longer applicable, or such other time as may be permitted under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
regulations thereunder.


3. In connection with the Consultant’s activities on the Company’s behalf, the
Company will cooperate with the Consultant and will furnish the Consultant with
all information and data concerning the Company which the Consultant reasonably
believes appropriate to its assignment (all such information so furnished being
the “Information”) and will provide the Consultant with access to the Company’s
officers, directors, employees, independent accountants and legal counsel. The
Company recognizes and confirms that the Consultant (a) will use and rely
primarily on the Information and on information available from generally
recognized public sources in performing the services contemplated by this
Agreement, without having independently verified same, (b) does not assume
responsibility for the accuracy or completeness of the Information and such
other information and (c) will not make an independent appraisal of any of the
Company’s assets. The Information to be furnished by the Company, when
delivered, will be true and correct in all material respects and will not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements contained therein not misleading. The Company
will promptly notify the Consultant if it learns of any material inaccuracy or
misstatement in, or material omission from, any information theretofore
delivered to the Consultant. The Consultant agrees to keep confidential and not
disclose, without the Company’s prior written consent, any Information delivered
to the Consultant by the Company that the Company has identified in writing as
not publicly available and confidential after termination of this Agreement
(“Confidential Information”), except to officers and employees of the Company,
accountants, attorneys, consultants and other persons who have a need for such
information for purposes in the best interests of the Company, and except (i)
for such information which is or becomes of general public knowledge from
authorized sources other than the Consultant, or (ii) as may be required by law,
regulation, legal proceeding or court order, or (iii) for such information which
was disclosed to Consultant from a source other than the Company or its
representatives, provided the disclosing party did not have, to the knowledge of
Consultant, a duty of confidentiality with respect to such information to the
Company, or (iv) for such information which was in the possession of Consultant
prior to its disclosure by the Company or its representatives. Consultant
understands and agrees that the implementation of any recommendation or proposal
suggested by Consultant will be subject to the sole and absolute discretion of
the Company’s Board of Directors.


--------------------------------------------------------------------------------

 

Kanders & Company, Inc.
September 22, 2006
Page 3
 
4. In addition to the fees described in Section 2 herein, the Company shall
reimburse the Consultant, upon request from time to time, upon presentation of
receipts and such other documentation as the Company may reasonably request, for
reasonable direct disbursements and for reasonable out-of-pocket expenses
incurred for travel and entertainment.


5. The Company agrees to the indemnification and other agreements set forth in
the Indemnification Agreement attached hereto, the provisions of which are
incorporated herein by reference and shall survive the termination of this
Agreement.


6. (a) Upon a Change-in-Control (as defined below) of the Company, the
Consultant shall be paid a one-time lump sum cash payment equal to three times
the average annual amount the Consultant received, or was entitled to receive,
from the Company during the two complete fiscal years preceding such a
Change-in-Control; provided, however, that in no event will the payment required
to be made by this Section 6a. be more than three times Consultant’s “base
amount” (as such term is defined in Section 280G of the Code) minus $1. If a
Change-in-Control occurs before two fiscal years are completed, the total
payment shall be calculated based upon the one fiscal year preceding such
Change-in-Control. Upon the occurrence of a Change-in-Control and the payment to
Consultant of the amount described in this Section 6(a), this Agreement shall
terminate.


(b) For purposes hereof, a “Change-in-Control” of the Company shall be deemed to
have occurred in the event that: (i) individuals who, as of the date hereof,
constitute the Board cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Board shall be considered as though such individual was a
member of the Board as of the date hereof; (ii) the Company shall have been sold
by either (A) a sale of all or substantially all its assets, or (B) a merger or
consolidation, other than any merger or consolidation pursuant to which the
Company acquires another entity, or (C) a tender offer, whether solicited or
unsolicited; or (iii) any party, other than the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of voting securities of the
Company representing 30% or more of the total voting power of all the
then-outstanding voting securities of the Company; provided, however, that in
the event that such 30% acquisition of voting securities has been approved by
the Company’s Board of Directors, then no Change-in-Control shall be deemed to
have occurred solely by virtue of clause (iii) of this Section 6(b).


--------------------------------------------------------------------------------


 
Kanders & Company, Inc.
September 22, 2006
Page 4
 
7. Upon the death or permanent disability of Mr. Kanders, the Company shall make
a one time lump sum cash payment to the Consultant, or his beneficiaries, as the
case may be, equal to the amount the Consultant would be entitled to receive
upon a Change-in-Control as provided in Section 6 herein, and subject to the
limitations set forth therein. For the purposes of this Agreement, the term
“permanent disability” shall mean Mr. Kanders’ inability to perform services on
behalf of the Consultant for the benefit of the Company under this Agreement for
a period of ninety (90) consecutive days or for an aggregate of one hundred
twenty (120) days, whether or not consecutive, in any twelve (12) month period,
due to illness, accident or any other physical or mental incapacity, as
reasonably determined by the Board of Directors of the Company. In the event
that a dispute arises with respect to the disability of Mr. Kanders, Consultant
and the Company shall each select a physician licensed to practice in the State
of Connecticut to make such a determination. If the two (2) physicians selected
cannot agree on a determination, they will mutually select a third physician and
the decision of the majority of the three (3) physicians will be binding. The
Company shall use its best efforts to obtain a key man life insurance policy on
Mr. Kanders, naming the Company as beneficiary, at the Company’s expense,
sufficient to provide a death benefit in such amount as the Company may
determine, to insure the Company’s obligation to the Consultant pursuant to this
Section 7. Mr. Kanders agrees to submit to a reasonable physical examination as
requested by an insurance carrier to assist the Company in obtaining such a
policy or policies. Upon the death or permanent disability of Mr. Kanders, and
the payment to Consultant of the amount described in this Section 7, this
Agreement shall terminate.


8. (a) Upon execution of this Agreement, Mr. Kanders shall resign as the
Executive Chairman of the Company’s Board of Directors upon being nominated and
elected to the position of Non-Executive Chairman of the Board of Directors.


(b) This Agreement shall commence on the date hereof and continue for a period
of five years. Prior to the expiration of such five year period, the Company
shall review Consultant’s performance hereunder in good faith to determine the
extent of the creation of shareholder value as a result of Consultant’s efforts
hereunder, and in so doing, the Company shall review companies comparable to the
Company and such other data as the Company may believe is appropriate, including
compensation programs of private equity firms. Based on such considerations as
the Company deems appropriate under the circumstances, including the increase in
shareholder value for the Company as compared to other comparable companies and
such other data as the Company may believe is appropriate, including
compensation programs of private equity firms, if the Company so determines, and
if Consultant so agrees, this Agreement may be renewed for a period of three
years, and prior to the expiration of such three year period and upon a like
review of circumstances, if the Company so determines, and if the Consultant so
agrees, this Agreement may be further renewed for a period of two years. If no
agreement is reached at the end of any such periods, this Agreement shall
terminate, with no further compensation obligations hereunder other than those
previously earned. The original five year period, and, unless terminated as
herein provided, any renewal period, are herein collectively referred to as the
“Term”.


--------------------------------------------------------------------------------

 

Kanders & Company, Inc.
September 22, 2006
Page 5

(c) In the event of a material breach by Consultant or Mr. Kanders of this
Agreement not cured within 15 days after receipt of a notice of default from the
Company to Consultant and Mr. Kanders, the Company shall have the right to
terminate this Agreement upon expiration of such cure period, in which event the
Company’s payment obligations to Consultant under this Agreement shall cease to
accrue as of the effective date of such termination, and the Company will pay
all accrued and unpaid amounts due Consultant under this Agreement to
Consultant, including, without limitation, amounts under Sections 2, 4, 6 and 7
hereof, within 10 business days of the effective date of such termination.


(d) In the event of a material breach by the Company of this Agreement not cured
within 15 days after receipt of a notice of default from the Consultant to the
Company, Consultant shall have the right to terminate this Agreement upon
expiration of such cure period, in which event the Consultant’s obligations
pursuant to this Agreement shall terminate, and Consultant shall be entitled to
all rights and remedies available at law or equity.


9. This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York applicable to agreements made and to be fully
performed therein.


10. Notices. All notices and other communications hereunder will be in writing
and will be deemed received (a) the date delivered if delivered personally, (b)
three (3) business days after being mailed by registered or certified mail
(return receipt requested), (c) one (1) business day after being delivered to
any reputable nationwide overnight courier service and (d) upon confirmation of
delivery, if delivered by facsimile, at the following addresses (or at such
other address for a party as will be specified by like notice):


(i)            If to the Company, to:


Net Perceptions, Inc.
One Landmark Square, 22nd Floor
Stamford, Connecticut 06901
Attn: Nigel P. Ekern
Fax: 203-428-2022


--------------------------------------------------------------------------------



Kanders & Company, Inc.
September 22, 2006
Page 6

with a required copy to:


Kane Kessler, P.C.
1350 Avenue of the Americas, 26th Floor
New York, New York 10019
Attn: Robert L. Lawrence
Fax: (212) 245-3009


and


Kirkpatrick & Lockhart Nicholson Graham
State Street Financial Center
One Lincoln Street
Boston, Massachusetts 02111
Attn: Peter Marathas
Fax: (617) 261-3175


(ii)           If to Consultant:


Kanders & Company, Inc.
One Landmark Square, 22nd Floor
Stamford, Connecticut 06901
Attn: Warren B. Kanders
Fax: (203) 552-9607


11. The benefits of this Agreement shall inure to the parties hereto and their
respective successors and assigns, and the obligations and liabilities assumed
in this Agreement by the parties hereto shall be binding upon their respective
successors and assigns.


12. It is intended that this Agreement, and any payments the Consultant is
entitled to, shall comply with the provision of the Code and regulations adopted
thereunder including Sections 280G, 162(m) and 409A of the Code. If any
provision of this Agreement is inconsistent with the Code, such inconsistency
shall not render this Agreement invalid and any such provision will be
interpreted in a manner designed to comply with the Code.


13. For the convenience of the parties hereto, any number of counterparts of
this Agreement may be executed by the parties hereto. Each such counterpart
shall be, and shall be deemed to be, an original instrument, but all such
counterparts taken together shall constitute one and the same Agreement. This
Agreement may not be modified or amended except in writing signed by the parties
hereto. This Agreement shall only become effective upon the closing of the
Company’s acquisition of the business of CRC Acquisition Co. LLC.


--------------------------------------------------------------------------------

 
 
Kanders & Company, Inc.
September 22, 2006
Page 7
 
If the foregoing correctly sets forth our Agreement, please sign the enclosed
copy of this letter in the space provided and return it to us.

       
Very truly yours,
 
KANDERS & COMPANY, INC.
 
   
   
  By:   /s/ Warren B. Kanders  

--------------------------------------------------------------------------------

Warren B. Kanders
President

       


AGREED TO AND ACCEPTED:


Net Perceptions, Inc. hereby accepts the terms and provisions of, and agrees to
be bound by the terms and provisions of the foregoing letter, as of this 22 day
of September, 2006.


NET PERCEPTIONS, INC.
 

        By: /s/ Nigel P. Ekern    

--------------------------------------------------------------------------------

Name: Nigel P. Ekern
Title: Chief Administrative Officer
   


AGREED, with respect to Sections 7 and 8(a) only:



        /s/ Warren B. Kanders    

--------------------------------------------------------------------------------

Warren B. Kanders, personally    


--------------------------------------------------------------------------------

 

NET PERCEPTIONS, INC.
One Landmark Square, 22nd floor
Stamford, Connecticut 06901
 
September 22, 2006
 


Kanders & Company, Inc.
One Landmark Square, 22nd floor
Stamford, Connecticut 06901


Gentlemen:


In connection with the engagement of Kanders & Company, Inc. (the “Consultant”)
to advise and assist us with the matters set forth in the Agreement dated the
date hereof between us and the Consultant (the “Consulting Agreement”), we
hereby agree to indemnify and hold harmless the Consultant, its affiliated
companies, and each of the Consultant’s and such affiliated companies’
respective officers, directors, agents, employees and controlling persons
(within the meaning of each of Section 20 of the Securities Exchange Act of 1934
and Section 15 of the Securities Act of 1933) (each of the foregoing, including
the Consultant, being hereinafter referred to as an “Indemnified Person”) to the
fullest extent permitted by New York law from and against any and all losses,
claims, damages, expenses (including reasonable fees and disbursements of
counsel), actions (including shareholder derivative actions), proceedings or
investigations (whether formal or informal), or threats thereof (all of the
foregoing being hereinafter referred to as “Liabilities”), based upon, relating
to or arising out of such engagement or any Indemnified Person’s role therein;
provided, however, that we shall not be liable under this paragraph: (a) for any
amount paid in settlement of claims without our consent, which consent shall not
be unreasonably withheld, or (b) to the extent that it is finally judicially
determined that such Liabilities resulted primarily from the willful misconduct,
bad faith or gross negligence of the Indemnified Person seeking indemnification.
In connection with our obligation to indemnify for expenses as set forth above,
we further agree to reimburse each Indemnified Person for all such expenses
(including reasonable fees and disbursements of counsel) as they are incurred by
such Indemnified Person; provided, however, that if an Indemnified Person is
reimbursed hereunder for any expenses, such reimbursement of expenses shall be
refunded to the extent it is finally judicially determined that the Liabilities
in question resulted primarily from the willful misconduct, bad faith or gross
negligence of such Indemnified Person.


Promptly after the Consultant receives notice of the commencement of any action
or other proceeding in respect of which indemnification or reimbursement may be
sought hereunder, the Consultant will notify us thereof; but the omission so to
notify us shall not relieve us from any obligation hereunder unless, and only to
the extent that, such omission results in our forfeiture of substantive rights
or defenses. If any such action or other proceeding shall be brought against any
Indemnified Person, we shall, upon written notice given reasonably promptly
following your notice to us of such action or proceeding, be entitled to assume
the defense thereof at our expense with counsel chosen by us and reasonably
satisfactory to the Indemnified Person; provided, however, that any Indemnified
Person may at its own expense retain separate counsel to participate in such
defense. Notwithstanding the foregoing, such Indemnified Person shall have the
right to employ separate counsel at our expense and to control its own defense
of such action or proceeding if (i) there are or may be legal defenses available
to such Indemnified Person or to other Indemnified Persons that are different
from or additional to those available to us, or (ii) in the reasonable opinion
of counsel to such Indemnified Person, a conflict or potential conflict exists
between us and such Indemnified Person that would make such separate
representation advisable; provided, however, that in no event shall we be
required to pay fees and expenses under this indemnity for more than one firm of
attorneys in any jurisdiction in any one legal action or group of related legal
actions.


--------------------------------------------------------------------------------

 
 
Kanders & Company, Inc.
September 22, 2006
Page 2
 
If the indemnification or reimbursement provided for hereunder is finally
judicially determined by a court of competent jurisdiction to be unavailable to
an Indemnified Person in respect of any Liabilities (other than as a consequence
of a final judicial determination of willful misconduct, bad faith or gross
negligence of such Indemnified person), then we agree, in lieu of indemnifying
such Indemnified Person, to contribute to the amount paid or payable by such
Indemnified Person as a result of such Liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received, or sought to be received,
by us on the one hand and by such Indemnified Person on the other hand from the
transactions in connection with which the Consultant has been engaged or (ii) if
(but only if) the allocation provided in clause (i) of this sentence is not
permitted by applicable law, in such a proportion as is appropriate to reflect
not only the relative benefits referred to in such clause (i) but also the
relative fault of us and of such Indemnified Person; provided, however, that in
no event shall the aggregate amount contributed by the Indemnified Person exceed
the amount of fees actually received by the Consultant pursuant to this
engagement. The relative benefits received or sought to be received by us on the
one hand and by the Consultant on the other shall be deemed to be in the same
proportion as (a) the total value of the transactions with respect to which the
Consultant has been engaged bears to (b) the fees paid or payable to the
Consultant with respect to such engagement.


The rights accorded to Indemnified Persons hereunder shall be in addition to any
rights that any Indemnified Person may have at common law, by separate agreement
or otherwise.


This agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed entirely
in such state. This agreement may not be amended or otherwise modified except by
an instrument signed by both the Consultant and us. If any provision hereof
shall be determined to be invalid or unenforceable in any respect, such
determination shall not effect such provision in any other respect or any other
provision of this agreement, which shall remain in full force and effect.


--------------------------------------------------------------------------------

 
 
Kanders & Company, Inc.
September 22, 2006
Page 3
 
The foregoing indemnification agreement shall remain in effect indefinitely,
notwithstanding any termination of the Consultant’s engagement or the Consulting
Agreement.
 

       
Very truly yours,
 
NET PERCEPTIONS, INC.
 
   
   
  By:   /s/ Nigel P. Ekern  

--------------------------------------------------------------------------------

Name: Nigel P. Ekern
Title: Chief Administrative Officer



ACKNOWLEDGED AND AGREED TO:


KANDERS & COMPANY, INC.

                By: /s/ Warrant B. Kanders    

--------------------------------------------------------------------------------

Warren B. Kanders
President
   


--------------------------------------------------------------------------------

 